995 F.2d 1064
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roger Lee SIMMONS, Plaintiff-Appellant,v.GENERAL ELECTRIC COMPANY, Defendant-Appellee.
No. 93-1398.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 21, 1993.

Appeal from the United States District Court for the District of South Carolina, at Greenville.  G. Ross Anderson, Jr., District Judge.  (CA-92-1629-6)
Roger Lee Simmons, Appellant Pro Se.
James Hamilton Stewart, III, G. Scott Humphrey, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, Greenville, South Carolina, for Appellee.
D.S.C.
AFFIRMED.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Roger Lee Simmons appeals from the district court's order dismissing this action as res judicata.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Simmons v. General Electric Company, No. CA-92-1629-6 (D.S.C. March 6, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED